DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 27 March 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 March 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 10, 14, 17, 19, and 20 of U.S. Patent No. 10614532 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the current application states:
Generating and displaying a graphical user interface on a display screen
In response to an interaction by a first user with the graphical user interface receiving a user input that identifies a request for energy consumption data of a second user
Receiving, by the processor, an authentication security token associated with the second user
In response to receiving the authentication security token of the second user, providing, by the processor, the authentication security token of the second user to retrieve a utility bill and energy consumption data associated with the second user from a database of the utility service provider using the authentication security token of the second user
Generating and displaying, by the processor, on the graphical user interface a plurality of insights that correspond to the one or more energy consumption factors associated with the second user, wherein the plurality of insights identify one or more explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user
In response to an interaction between the first user and the second user based upon the display of the plurality of insights on the graphical user interface, providing, by the processor, a follow-up communication to a computing device of the second user, wherein the second user can select an option relating to an outcome of the interaction between the first user and the second user.

Claim 1 of US 10614532 states, with emphasis being on the limitations which are recited in the current claims:
Generating the energy consumption usage recommendation tool comprising a graphical user interface for a utility service provider user, and displaying the graphical user interface on a display screen
In response to an interaction by a first user with the graphical user interface associated with the energy consumption usage recommendation tool for the utility service provider user, wherein the energy consumption usage recommendation tool is associated with a computer application running on a computing device comprising a processor for executing instructions from the memory, receiving, by the processor, user input, via the graphical user interface, from the first user associated with a utility service provider of a second user, wherein the user input identifies a request for energy consumption data of the second user, wherein the energy consumption data identifies one or more energy usage patterns associated with the second user
Retrieving, by the processor, an authentication security token of the second user from the second user
In response to retrieving the authentication security token of the second user, providing, by the processor, the authentication security token of the second user to the utility service provider
In response to acceptance of the authentication security token of the second user by the utility service provider, retrieving, by the processor, a utility bill associated with the second user from the utility service provider using the authentication security token of the second user;
Retrieving, by the processor, the energy consumption data associated with the utility bill associated with the second user from one or more distributed computing devices using the authentication security token of the second user
Identifying, by the processor, one or more energy consumption factors associated with the second user influencing a billing amount of the utility bill associated with the second user based on the energy consumption data associated with the second user
Generating, by the processor, on the graphical user interface a plurality of insights that correspond to the one or more energy consumption factors associated with the second user, wherein the plurality of insights identify one or more explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user
Mapping, by the processor, at least a portion of the utility bill to the graphical user interface
Providing, by the processor, on the graphical user interface a display to the first user, wherein the plurality of insights being displayed are based on one or more interactions between the first user and the graphical user interface
Providing, by the processor, the plurality of insights to the second user
In response to an interaction between the first user and the second user based upon the presentation of the plurality of insights to the second user, providing, by the processor, a follow-up communication to a computing device of the second user, wherein the second user can select an option relating to an outcome of the interaction between the first user and the second user
Claim 1 of US 10614532 differs since it further recites additional claim limitations including the generated displaying including a the energy consumption usage recommendation tool, identifying one or more energy consumption factors associated with the second user influencing a billing amount of the utility bill associated with the second user based on the energy consumption data associated with the second user, mapping at least a portion of the utility bill to the graphical user interface, wherein the plurality of insights being displayed are based on one or more interactions between the first user and the graphical user interface, and providing the plurality of insights to the second user.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of US 10614532 by removing the limitations he generated displaying including a the energy consumption usage recommendation tool, identifying one or more energy consumption factors associated with the second user influencing a billing amount 

With regards to claims 10 and 15 of the current application recite similar elements to claim 1, and therefore are rejected for similar reasons (as well as claims 19 and 20 of US 10614532, which disclose the system and computer readable media embodiments of the above recited method.

With regards to claim 2 (and claims 11 and 16), the current claim states:
Retrieving, by the processor, the energy consumption data associated with the utility bill associated with the second user from one or more distributed computing devices using the authentication security token of the second user
Identifying, by the processor, one or more energy consumption factors associated with the second user influencing a billing amount of the utility bill 
Claim 1 of US 10614532 teaches these limitations.

With regards to claim 3 (and claims 12 and 17), the current claim states:
Mapping, by the processor, at least a portion of the utility bill to the graphical user interface
Providing, by the processor, on the graphical user interface a display to the first user, wherein the plurality of insights being displayed are based on one or more interactions between the first user and the graphical user interface.
Claim 1 of US 10614532 teaches these limitations.

With regards to claim 4 (and claims 13 and 18), the current claim states:
Identifying, by the processor, first usage data and second usage data from the retrieved energy consumption associated with the second user, the first usage data corresponding to a first billing cycle associated with the second user and the second usage data corresponding to a second billing cycle associated with the second user
Comparing, by the processor, the first usage data associated with the second user to the second usage data associated with the second user
Identifying, by the processor, a usage difference between the first usage data associated with the second user and the second usage data associated with the second user based on comparison results from the comparison
Providing, by the processor, via the graphical user interface to the first user an indication of the usage difference as one of the plurality of insights for display within the graphical user.
Claim 2 of US 10614532 teaches these limitations.

With regards to claim 5 (and claims 14 and 19), the current claim states:
Processing, by the processor, the energy consumption data associated with the second user using at least one of the plurality of insights
Determining, by the processor, one or more proposed changes to the energy consumption data associated with the second user for a projected billing cycle associated with the second user, wherein the one or more proposed changes corresponds to a decreasing rate of energy consumption for a property associated with the second user
Generating, by the processor, a notification identifying a recommendation to the second user on how to adopt the one or more proposed changes
Providing, by the processor, via the graphical user interface to the first user, the generated notification to the first user for subsequent transmittal to the second user for display within the graphical user interface.
Claim 4 of US 10614532 teaches these limitations.

With regards to claim 6, the current claim states:
Obtaining, by the processor, weather data from a weather service provider
Identifying, by the processor, one or more weather patterns from the weather data, wherein each of the one or more weather patterns corresponds to a different calendar cycle
Generating, by the processor, an energy consumption model of the second user based on at least one of the one or more weather patterns corresponding to a billing cycle of the utility bill associated with the second user
Applying, by the processor, the energy consumption model of the second user to the energy consumption data associated with the second user
Determining, by the processor, a correlation between the energy consumption model of the second user and the energy consumption data associated with the second user, wherein the correlation identifying at least a portion of the energy consumption data associated with the second user is influenced by the at least one of the weather patterns
Generating, by the processor, an indication of one or more units of time in the billing cycle of the utility bill associated with the second user corresponding to the correlation between the at least one of the weather patterns and the energy consumption data associated with the second user
Providing, by the processor, via the graphical user interface to the first user, the generated indication as one of the plurality of insights for display within the graphical user interface.
Claim 6 of US 10614532 teaches these limitations.

With regards to claim 7, the current claim states:
Receiving, by the processor, a first user input identifying one or more characteristics of a property associated with the second user
Receiving, by the processor, a second user input identifying a type of climate control associated with the property associated with the second user;   
Identifying, by the processor, one or more setting changes to a setpoint schedule associated with the type of climate control associated with the property associated with the second user
Determining, by the processor, a projected utility bill associated with the second user corresponding to a projected billing cycle associated with the second user, wherein the projected utility bill associated with the second user identifies a difference in billing amount between the utility bill associated with the second user and the projected utility bill associated with the second user based on the one or more setting changes to the setpoint schedule
Providing, by the processor, via the graphical user interface to the first user, an indication of the projected utility bill associated with the second user for display within the graphical user interface.
Claim 8 of US 10614532 teaches these limitations.

With regards to claim 8, the current claim states:
Generating, by the processor, via the graphical user interface to the first user, an interactive energy consumption histogram associated with a billing cycle of the utility bill associated with the second user for display within the interface, wherein the interactive energy consumption histogram identifies a distribution 
Receiving, by the processor, a first user input from the first user identifying a location on the interactive energy consumption histogram, wherein the location corresponds to at least one of the plurality of time units
Generating, by the processor, a preview window that includes an indication of at least one of the plurality of insights corresponding to energy consumption associated with the second user on the at least one of the plurality of time units
Providing, by the processor, via the graphical user interface to the first user, the preview window for displaying in an overlay at a position overlapping, at least in part, the location on the interactive energy consumption histogram for display within the graphical user.
Claim 10 of US 10614532 teaches these limitations.

With regards to claim 9, the current claim states:
Disaggregating, by the processor, the energy consumption data associated with the second user into a plurality of energy consumption components, wherein each of the plurality of energy consumption components corresponds to a different type of energy demand associated with one or more components of a property associated with the second user, wherein each of the plurality of energy consumption components includes one or more of a central heating device, a central air conditioning and heating system, an appliance, an 
Claim 14 of US 10614532 teaches these limitations.

With regards to claim 20, the current claim states:
Present, by the processor, the plurality of insights to the second user, wherein the plurality of insights include at least historical energy consumption data associated with a property of the second user, the indication of a highest hourly interval and a highest daily interval, and the billing amount associated with the second user and associated with the highest daily interval based on one or more interactions between the first user and the indication of the highest daily interval associated with the second user, via a display on a graphical user interface associated with the second user.
Claim 17 of US 10614532 teaches these limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating and displaying a graphical user interface on a display screen; in response to an interaction by a first user with the graphical user interface receiving a user input that identifies a request for energy consumption data of a second user; receiving, 
The limitations of receiving a user input that identifies a request for energy consumption data of a second user, receiving an authentication security token associated with the second user, providing the authentication security token to retrieve a utility bill and energy consumption data associated with the second user from a database of the utility service provider, generating and displaying a plurality of insights that correspond to the one or more energy consumption factors associated with the second user and identify explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (display screen, processor, database, graphical user interface) as tools to carry out the abstract process.  In addition, the claims recite receiving requests from users, and providing results/communications to users, which is deemed extrasolution activity.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite receiving requests from users, and providing results/communications to users, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 2-9, 11-14, and 16-20 do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite retrieving energy consumption data using the security token and identifying energy consumption 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

Michael Harrington
Primary Patent Examiner
23 March 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628